IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of:                            :   No. 2237 Disciplinary Docket No. 3
                                             :
                                             :   Board File No. C2-15-981
DALE ROBERT WILES                            :
                                             :   (United States District Court for the
                                             :   Eastern District of Pennsylvania, CR-15-
                                             :   00561)
                                             :
                                             :   Attorney Registration No. 81649
                                             :
                                             :   (Lehigh County)


                                          ORDER


PER CURIAM


       AND NOW, this 26th day of January, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, Dale Robert Wiles is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.



       Mr. Justice Eakin did not participate in the decision of this matter.